DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2 and 9-15 are rejected under 35 U.S.C. 103 as being obvious in view of Nakano et al. (US 2015/0372354 – hereinafter “Nakano”) and Yamamoto et al. (US 2015/0140393 – hereinafter “Yamamoto”).

Per claim 1, Nakano teaches a measuring assembly for measuring a temperature and a voltage, the measuring assembly comprising:
a contact element (Fig. 1; connecting terminal 2; ¶54) including a temperature sensor (Fig. 1; temperature sensor 3; ¶57) and an electrically conductive portion (Fig. 4; coupling portion 22; ¶61);
a voltage measurement conductor (Fig. 4; voltage detecting line 4; ¶61) electrically connected to the conductive portion of the contact element; and
an electrically conductive fixation element (Figs. 3-4; ring terminal 21A and screw 12; ¶61) electrically connected to the conductive portion of the contact element, wherein the electrically conductive fixation element extending through a fixation hole (Fig. 3; screw hole 6a; ¶61) of a busbar (Fig. 3; bus bar 6; ¶61) in a fixed state to connect to the busbar, and the electrically conductive fixation element pressing the contact element to a measuring surface of the busbar in the fixed state (A surface of the connecting terminal 2 is in press-contact with a surface of the bus bar 6 via an attachment means comprising a ring terminal 21A, screw 12, and a screw hole 6a (Figs. 2-3 and 6)).

However, Nakano does not explicitly teach measuring assembly wherein the electrically conductive fixation element connects to the busbar by an elastic force provided by the electrically conductive fixation element in the fixed state.
In contrast, Yamamoto teaches a battery connection structure comprising a spring pin 52 that is configured to be fitted in an inner hole of an engagement part 46 of a bus bar 40 (Figs. 9-11; ¶53).  The spring pin 52 comprises a ring plate 52 that is connected to a spring body 52a and the spring body 52a is configured to be elastically deformed when fitted in the inner hole of the engagement part 46 (¶62).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the measuring assembly of Nakano such that ring terminal 21A includes a fixation element that is configured to be inserted into the hole of the bus bar and provides an elastic force.  One of ordinary skill would make such a modification for the purpose of connecting a connection element to a bus bar (Yamamoto; ¶62-63).

Per claim 2, Nakano in view of Yamamoto teaches the measuring assembly as claimed in claim 1, wherein the contact element further includes a contact side which, in the fixed state, contacts the busbar via a planar contact (A bottom side of the connecting terminal 2 is in planar contact with a surface of the bus bar 6 (Nakano; Figs. 2-3 and 6)).

Per claim 9, Nakano in view of Yamamoto teaches the measuring assembly as claimed in claim 1, wherein the contact element further includes an insulator between the temperature sensor and the voltage measurement conductor, and between the temperature sensor and sides of the conductive portion (In an embodiment of Nakano, an insulative adhesive 17 is provided between the temperature sensor 3 and voltage detecting line 4, and between the temperature sensor 3 and sides of the coupling portion 22 (Figs. 20-22; ¶63 and 71)).

Per claim 10, Nakano in view of Yamamoto teaches the measuring assembly as claimed in claim 9, wherein the insulator is an epoxy resin (Nakano; ¶63).

Per claim 11, Nakano in view of Yamamoto teaches the measuring assembly as claimed in claim 1, wherein the fixation element is a metal sheet (Yamamoto states that the spring body 52a of the spring pin 52 is formed by bending a stainless plate (¶53)).

Per claim 12, Nakano in view of Yamamoto teaches the measuring assembly as claimed in claim 1, wherein the voltage measurement conductor is connected to the contact element by a weld (The voltage detecting line 4 is electrically coupled to the connecting terminal 2 by a weld (¶72)).

Per claim 13, Nakano in view of Yamamoto teaches the measuring assembly as claimed in claim 1, wherein the conductive portion of the contact element and the fixation element are integral with each other (Nakano; Fig. 6).

Per claim 14, Nakano in view of Yamamoto teaches a battery system comprising the measuring assembly as claimed in claim 1 (Nakano; ¶57).

Per claim 15, Nakano in view of Yamamoto teaches an electrical vehicle including the battery system as claimed in claim 14 (Nakano; ¶52).


Claim Objections
6.	Claim 3 is objected to due to the following informality.
	Per claim 3, it appears that the limitation “the bent portions” in line 4 should be revised to “the bent portion” because the limitation “a bent portion” is previously recited in line 4.

7.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 3, the prior art of record is silent on, the measuring assembly as claimed in claim 1, wherein, in particular, the fixation element includes a bent portion connected to the shaft portion, the bent portions being bent from the shaft portion toward the contact element, and the contact element being connected to an end of the bent portion.  Claims 4-8 are consequently objected to due to their dependence on claim 3.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852